Citation Nr: 1213943	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-31 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Tennessee Valley Healthcare System, in Murfreesboro, Tennessee 


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred at the Jennie Stuart Medical Center between November 10, 2009 and November 11, 2009. 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs Tennessee Valley Healthcare System, in Murfreesboro, Tennessee, which denied the Veteran's claim of entitlement to reimbursement for unauthorized medical expenses incurred at the Jennie Stuart Medical Center between November 10, 2009 and November 11, 2009.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Between November 10, 2009 and November 11, 2009, the Veteran was transported by air ambulance and received medical services for a nonservice-connected disability at the Jennie Stuart Medical Center, a non-VA medical facility for which he incurred medical expenses. 

2.  The claim for payment or reimbursement of medical expenses incurred was not received within 90 days of the date the Veteran was discharged from the private hospital and/or had unsuccessfully exhausted all claims for third party payment. 

3.  At the time of the care, the Veteran had coverage under a health-plan contract (Medicare) for payment or reimbursement.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency services for a nonservice-connected disability at the Jennie Stuart Medical Center, a non-VA facility, between November 10, 2009 and November 11, 2009, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.120, 17.1002 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to reimbursement for unauthorized medical expenses incurred at the Jennie Stuart Medical Center ("JSMC") between November 10, 2009 and November 11, 2009.  He argues that he should not be disqualified for having Medicare coverage because VA is his primary care agency, and that he should not have to make a choice between Medicare coverage and VA coverage.  See Veteran's statement accompanying his appeal (VA Form 9), received in August 2010.  

With regard to the care in issue, briefly stated, JSMC records show that on November 10, 2009, the Veteran was admitted via ambulance after he had a fall at home in which he struck his head.  He underwent a variety of tests, and X-rays revealed a fractured C1 vertebral body.  He was provided with a cervical collar.  He was discharged November 11, 2009.

Service connection is not currently in effect for any disabilities. 

The Veteran does not argue, and the record does not show, that prior authorization was received from the VAMC to seek medical care at the JSMC between November 10, 2009 and November 11, 2009, nor was an application for authorization made to VA within 72 hours of these treatments.  

For these reasons, in the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services for a nonservice-connected disability at a non-VA facility between November 10, 2009 and November 11, 2009. 

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under the following circumstances: 

(a) For veterans with service connected disabilities. Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and 

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3). 

All three statutory requirements must be met before reimbursement can be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).  In this case, 38 C.F.R. § 17.120(a) is not applicable as the Veteran does not have any service-connected disabilities, thus criterion (a) is not satisfied.  Accordingly, the Board concludes that based on the evidence of record, the provisions of 38 C.F.R. § 17.120 have not been met. 

However, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725  and 38 C.F.R. §§ 17.1000 - 1003.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002. 

Under 38 C.F.R. § 17.1002(g), the term "health-plan contract" includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expense of such services are paid.  It also includes, but is not limited to, an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c), which refers to the Medicare program administered by the Social Security Administration, certain State plans for medical assistance, and workers' compensation laws or plans.  See 38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 17.1001 (emphasis added). 

In this case, in April 2010, the VAMC denied the claim based on a finding that the Veteran had other health coverage.  Documentation within the claims file indicates that the Veteran has health care coverage, specifically, Medicare Part A and Part B.  See e.g., "VA Medicare A and B Eligibility," dated in March 2010; April 2010 Authorization for outpatient physical therapy.  The Veteran does not dispute having Medicare coverage, rather he argues that he should not have to choose between VA and Medicare. 

The Board finds that the claim must be denied.  While the Veteran's injury was clearly severe and painful, the record shows that at the time of the care in issue, the Veteran had Medicare coverage.  The condition that a veteran not be entitled to care or services under any other health-plan and has no other contractual or legal recourse  against a third party, has therefore not been met.  38 C.F.R. § 17.1002(g) . 

VA is not authorized to pay or reimburse unauthorized medical expenses where a health-plan contract covers the cost of medical expenses either in whole or in part.  The Board is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Because the Veteran does not meet one of the criteria for payment or reimbursement under Section 1725 (i.e. lack of other insurance coverage under 38 C.F.R. § 17.1002(g)), all of which must be met to warrant reimbursement, it is not necessary to analyze whether the claim meets the additional Section 1725 requirements.  See 38 C.F.R. § 17.1002.  Accordingly, the claim must be denied.  

The claim must also be denied on a separate and independent basis.  Although it was discussed in the April 2010 decision, but not the July 2010 statement of the case, it does not appear that the claim for payment or reimbursement of medical expenses was timely filed.  Specifically, a claim for payment or reimbursement under 38 U.S.C.A. § 1725 must be filed within 90 days after the latest of (1) the date the veteran was discharged from the facility that furnished the emergency treatment, or (2) the date the veteran finally exhausted action to obtain payment or reimbursement for payment from a third party.  See 38 C.F.R. § 17.1004(d).  Here, it appears that the claim was received in March 2010.  See Health Insurance Claim Form, received on March 17, 2010.  This is well after 90 days from the Veteran's date of discharge from JSMC in November 2009, and there is no indication that claims were made to any third party.  Although a much longer time limit for filing a claim applies under 38 U.S.C.A. § 1728, as set forth in 38 C.F.R. § 17.126, the Veteran does not meet the basic eligibility requirements under 38 U.S.C.A. § 1728, as discussed above. 

Accordingly, the Board finds that payment or reimbursement by VA for medical services at the Jennie Stuart Medical Center between November 10, 2009 and November 11, 2009, under 38 U.S.C.A. §§ 1725 and 1728 and 38 C.F.R. §§ 17.120 and 17.1002, is not warranted.  38 U.S.C.A. § 5107(b). 

The Board sympathizes with the Veteran's request for reimbursement or payment of the expenses incurred.  However, given that the private treatment received in November 2009 was not pre-authorized; that the Veteran is not eligible for reimbursement under Section 1728; and that VA regulations do not allow for payment or reimbursement of private medical expenses under Section 1725 when a Veteran has other health coverage, such as Medicare, that can provide at least partial payment or reimbursement, and given the lack of a timely filing of a claim, the Board must deny the Veteran's appeal.  

To the extent that the Veteran may intend to assert that JSMC personnel, or VA personnel, indicated to him that he should receive care at JSMC and/or are to blame for the untimely filing of his claim, receiving "bad advice" from VA or private health care personnel is not a basis for reimbursement.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995) (inaccurate advice would not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  In this regard, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board further observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management  v. Richmond, 496 U.S. 414 (1990).  The claim for payment or reimbursement lacks legal merit, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As a final matter, on November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100  et seq.) became law with significant changes in VA's duty to notify and assist.  Regulations implementing the VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In this case, however, there is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the circumstances of this case, there is no further duty to notify or to assist. 


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


